Citation Nr: 0525042	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-14 563	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for generalized arthritis.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1964 to 
March 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that the veteran was afforded an informal 
hearing at the RO, as requested by the veteran, conducted by 
a Decision Review Officer (DRO).  He signed a statement 
whereby he withdrew a claim for a higher rating for 
impotence.  He also indicated that he would be satisfied with 
a 70 percent rating for PTSD, a 60 percent rating for 
prostate cancer, and a 60 percent rating for his service-
connected back disability.  The DRO awarded these ratings by 
a May 2004 decision.  Consequently, these issues are no 
longer on appeal to the Board.

The veteran's claim of service connection for arthritis was 
first considered by VA in August 1989.  It was denied, and no 
appeal was initiated.  Thereafter, in January 1994, the Board 
awarded service connection for a back disability that 
included degenerative joint disease of the thoracic spine at 
T8-9.  Consequently, the issue now on appeal amounts to a 
claim to reopen service connection for arthritis other than 
arthritis found at T8-9.  References to arthritis or 
generalized arthritis in the decision below should be read to 
mean arthritis other than that at T8-9.


FINDINGS OF FACT

1.  An unappealed rating decision of August 1989 denied 
service connection for arthritis.

2.  Evidence received since the August 1989 rating decision 
is new, but does not relate to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for generalized 
arthritis.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was denied service 
connection for arthritis in a rating decision dated in August 
1989 because there was no medical evidence of record that the 
veteran had generalized arthritis.  The veteran did not 
appeal this decision.  Of record at the time of the August 
1989 rating decision were the veteran's service medical 
records (SMRs).  

The veteran submitted an application in April 2002 to reopen 
his claim for service connection for generalized arthritis.  
In support of his claim he submitted a number of articles 
regarding arthritis that he had downloaded from the Internet, 
as well as several written statements.  Also added to the 
record since the August 1989 rating decision are treatment 
notes from the VA Medical Centers (VAMCs) in Denver, 
Colorado, and Cheyenne, Wyoming, documenting treatment for 
low back pain, knee disorders, prostate cancer, and a variety 
of other ailments.  The veteran has been service connected 
for several disabilities, including degenerative disc and 
degenerative joint disease of the back, as noted above, and 
chondromalacia patellae of the left and right knees.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record shows that the veteran was denied service 
connection for arthritis in a rating decision dated in August 
1989.  The veteran did not appeal this decision, and it is 
thus final.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As noted, the veteran has submitted numerous downloaded 
articles regarding arthritis, as well as several lengthy 
written statements.  Also new to the record since the August 
1989 rating decision are treatment records from the Denver 
and Cheyenne VAMCs, as well as a written statement from an 
ex-wife.  While all of this evidence is "new" in that it 
was not previously submitted to agency decision makers, it is 
not "material" because, by itself or when considered with 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim.  This 
is so because nowhere in the record is there any medical 
evidence that the veteran has a currently diagnosed 
generalized arthritis disorder, that he had an in-service 
incurrence or aggravation of general arthritis, or that there 
is a nexus between a current general arthritis disorder and 
any in-service disease or injury.  

The articles the veteran submitted refer to arthritis, but 
these articles, of course, do not show that this veteran has 
a current disability, that he had an in-service incurrence or 
aggravation of disease or injury, or that there is a nexus 
between a current generalized arthritis and any in-service 
disease or injury.  The medical treatment records added to 
the record since the August 1989 rating decision show 
diagnoses of a variety of disorders, but not of generalized 
arthritis.  The Board does not doubt that the veteran suffers 
from often debilitating aches and pains, but the evidence of 
record indicates that these are related to his already 
service-connected back and knee disabilities.  

The only evidence of record supportive of the veteran's claim 
that he has arthritis related to his military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  However, medical diagnosis, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide medical diagnosis to establish the 
source and nature of those symptoms.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

Thus, the Board finds that new and material evidence has not 
been received to reopen a claim of service connection for 
generalized arthritis. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA in 
September 2002, seven months prior to the RO's adverse 
decision in April 2003.  The Board also notes that the 
veteran was apprised in the September 2002 correspondence of 
the requirement that new and material evidence be received in 
order to reopen a claim.  The Board also notes that the 
veteran was apprised in the April 2004 SOC of the new 
definition of "material evidence" which became effective in 
August 2001. 



	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for 
generalized arthritis, the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


